Citation Nr: 1451039	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-27 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), also claimed as "welder's lung."


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1956 to December 1958.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  Following the hearing, the record was held open for sixty days.  During this period, the Veteran submitted additional private treatment records accompanied by a written waiver of initial AOJ consideration.   See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's currently diagnosed COPD did not begin during, or for many decades after, his active service, and was not otherwise caused by his active service.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for chronic obstructive pulmonary disease (COPD), also claimed as "welder's lung."  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the medical evidence reflects the Veteran is currently diagnosed with COPD.  Accordingly, a current disability is established.

Throughout the period on appeal, the Veteran has consistently asserted that he developed a chronic cough while welding as part of his active duty in France.  He stated he has experienced a consistent cough since then, which got worse throughout the years, until he was diagnosed with COPD in approximately 1985.

Service treatment records were carefully reviewed and considered, and reflect the Veteran did experience some periods of coughing during active service.  For example, in March and December of 1957 the Veteran sought medical treatment for coughing.  However, on both occasions his coughing was attributed to a cold, a temporary illness. 

During his October 1958 separation examination, the Veteran was found to be in normal condition, including his lungs and chest.  In the accompanying report of medical history, the Veteran indicated he experienced whopping cough and chronic/frequent colds.  However, the reviewing physician noted the Veteran experienced whopping cough in 1945, prior to his active service, and his frequent colds were due to the change in weather.

Therefore, service treatment records do reflect the Veteran sought medical treatment for coughing during active service.  However, these medical records do not reflect the Veteran experienced any chronic illness or disability associated with his coughing.  Instead, his coughing was consistently associated with a temporary condition, including colds and changing of weather.  Therefore, the service treatment records do not reflect the Veteran experienced developed any chronic disability, including COPD or welder's lung, during active service.

After service, the Veteran continued to work as a welder for several decades.  He also continued to smoke, after having been given cigarettes by the military during active service.  During his hearing, the Veteran testified that he continued to smoke until he was recently diagnosed with lung cancer.  

As discussed, the Veteran has asserted that he continued to experience a chronic cough since his separation from active service.  However, post-service medical records do not reflect he sought medical treatment for his chronic cough, or received any diagnosis, until several years after his separation from active service.

During his hearing before the RO in June 2012, the Veteran testified that he first sought medical treatment in the 1960s from Dr. Spiziger, who provided him with Dristan tablets for cold and allergy relief.  Additionally, the Veteran testified Dr. Spiziger had since passed away, so his medical records were no longer available.  

The Veteran has not indicated he received any additional medical treatment until he was treated by Dr. White, beginning in approximately the mid-1980s.  The Veteran asserted that at that time, Dr. White told him he had "welder's lung."  

The earliest available treatment record included in the claims file is a record from Dr. White in September 1984, more than twenty-five years after his separation from active service.  At that time, the Veteran reported multiple pulmonary complaints, including shortness of breath.  Dr. White noted his history of exposure to fumes from years of employment as a welder, as well as a history of smoking approximately two packs of cigarettes per day for more than twenty-eight years.  Dr. White diagnosed the Veteran with mild obstructive pulmonary disease, which he noted was possibly due to the Veteran's long history of smoking, and mild restrictive lung disease, possibly related to his prolonged exposure to welding fumes.  However, Dr. Write did not indicate whether this mild restrictive lung disease was due to the Veteran's two years as a welder in active service, or his more than two decades of post-service employment as welder.

The claims file does not include any additional treatment records until August 1992, when the Veteran returned to Dr. White.  The physician again noted the Veteran's history of welding employment and extensive smoking history, as well as a family history of respiratory problems.  Dr. White then diagnosed the Veteran with "COPD with a history of heavy cigarette smoking."  Therefore, this medical record suggests Dr. White related the Veteran's COPD to his cigarette smoking, providing evidence against the Veteran's assertions his COPD is related to his in-service welding.

Additional post-service medical records reflect the Veteran continued to seek medical treatment for his currently diagnosed severe COPD.  However, as will be discussed, these records do not contain any medical opinion relating the Veteran's COPD, or welder's lung, to his active service.  

The Board has considered that several medical records relate the Veteran's current COPD to his employment as a welder.  For example, in March 1994 Dr. White related the Veteran's increasing shortness of breath to his exposure to welding fumes and dust while working at Glasscock, his post-service employment.  In February 2000, Dr. White added his work also required heavy labor and exposure to cold air, which also exacerbated the Veteran's COPD.  Additionally, in July 2002 a VA medical professional noted the Veteran's chronic COPD was much improved since he retired from his post-service career as a welder, and was therefore no longer breathing in the toxic welding fumes.  Therefore, these physicians did relate the Veteran's current COPD to his welding.  However, both physicians related the Veteran's COPD to employment and subsequent retirement from his extensive post-service welding career, not his two years spent as a welder in active service nearly fifty years earlier.

The Veteran also submitted information from the internet and other sources related to welder's lung, including a list of hazardous materials involved in welding.  Although medical articles or other information can be combined with the opinion of a medical professional to provide important evidence in relation to a Veteran's claim, this general evidence submitted by the Veteran was not accompanied by any opinion from a medical expert relating the evidence to the facts of the Veteran's appeal.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. App. 314 (1998); and Wallin v. West, 11 Vet. App. 509 (1998).   As such, the Board concludes that this information is insufficient to establish the required medical nexus opinion in this case.

Finally, in January 2013 the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The examiner indicated the Veteran was diagnosed with COPD in approximately 1984, when the Veteran relates he was diagnosed by Dr. White.  However, the examiner opined the Veteran's current COPD was not caused by, or otherwise due to, his job duties as a welder during active service.  Instead, the examiner opined the Veteran's COPD was likely due to his history of smoking since he was seventeen, and indicated the Veteran continued to smoke.  The examiner explained that COPD is a progressive condition caused by long-term exposure to smoking.  Because this VA examiner's report provides a clear opinion and a supporting rationale, this report provides probative evidence against the Veteran's appeal.

Based on all of the foregoing, the evidence does not establish the Veteran's currently diagnosed COPD, also referred to as welder's lung, either began during, or was otherwise caused by, his active service.  Although service treatment records reflect isolated coughing, the evidence does not establish the Veteran experienced any chronic respiratory disorder, such as COPD, during active service.  After separation from service, he continued to work as a welder for approximately forty-five years, and continued to smoke for more than fifty years.  The claims file does not establish he was diagnosed with COPD or welder's lung until approximately 1984, nearly thirty years after his separation from service.  Although some medical records relate his current COPD to his employment as a welder, they do not relate the illness to the Veteran's two years of in-service work as a welder, rather than his more than forty years of post-service employment.  Finally, the VA examination provided a probative negative opinion, instead suggesting the Veteran's COPD was due to his extensive smoking history.  Therefore, the evidence does not establish his current COPD is related to his active service, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2010, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service VA treatment records, records from the Social Security Administration, and available private medical records have all been obtained and associated with the claims file.  As discussed above, medical records from Dr. Spiziger are no longer available due to his passing.  

In August 2014, the Veteran was provided with a hearing before the undersigned VLJ via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed COPD, or welders' lung, specifically regarding any relation to his active service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to any additional private treatment records.  The record was held open so the identified earlier treatment records from Dr. White could be obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for chronic obstructive pulmonary disease (COPD), also claimed as "welder's lung," is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


